Citation Nr: 1742607	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  12-13 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation regarding residuals of prostate cancer in excess of 40 percent from December 2, 2009 to October 1, 2015, in excess of 60 percent from October 1, 2015 to November 22, 2016, and in excess of 40 percent on and after November 22, 2016.

2.  Entitlement to an initial evaluation regarding service-connected depression in excess of 50 percent, and to an evaluation in excess of 70 percent on and after November 22, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1965 to October 1967.  This case comes to the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2014, the Veteran presented hearing testimony by live videoconference before the undersigned Veterans Law Judge.  

This matter was remanded by the Board in February 2015 and July 2016.  Following the Board's most recent remand, a January 2017 rating decision increased the evaluation of service-connected depression from 50 to 70 percent, effective November 22, 2016.  An April 2017 rating decision increased the evaluation of prostate residuals from 40 to 60 percent effective October 1, 2015, and assigned a 40 percent evaluation effective November 22, 2016.  As higher evaluations are available for prostate cancer residuals and depression throughout the appeal period, and as the Veteran is presumed to seek the maximum allowable benefit, the issues of entitlement to higher evaluations for prostate cancer residuals and depression remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records and the Board hearing transcript.  Otherwise, it contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

As noted in a prior Board remand, the issue of entitlement to service connection for erectile dysfunction as a residual of service-connected prostate cancer has been raised by the record, including in several VA examinations, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 14, 2015 to October 1, 2015, the Veteran's prostate cancer residuals were characterized by awakening to void five or more times per night, and the use of absorbent materials twice a week.

2.  On and after October 1, 2015 the Veteran's prostate cancer residuals have been characterized by the need to change absorbent materials 4 or more times per day, but no renal involvement.

4.  Prior to November 22, 2016, the Veteran's depression was not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms of depression; or total occupational and social impairment.

5.  On and after November 22, 2016, the Veteran's depression does not produce total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent from July 14, 2015 to September 30, 2015 for service connected prostate cancer residuals are not met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2016).

2.  The criteria for an evaluation of 60 percent, but no higher, for service connected prostate cancer residuals from October 1, 2015 onward are met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, DC 7528 (2016).

3.  The criteria for an initial evaluation in excess of 50 percent for service-connected depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, DC 9434 (2016).

4.  The criteria for an evaluation higher than 70 percent on and after November 22, 2016 for service-connected depression are not met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, DC 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This appeal stems from the Veteran's challenges to the initial evaluations assigned for prostate cancer residuals, following the cessation of the total evaluation for prostate cancer due to the absence of active disease and for depression.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions such as the initial evaluation assigned, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any additional available, outstanding records that are relevant to the claims decided herein.  See April 2017 waiver of the 30 day waiting period.

The Veteran was afforded VA examinations in connection with his claims in June 2010, January 2012, July 2015, August 2015, and November 2016.  The Board finds that the VA examination reports are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  While the Veteran has testified that he has to use absorbent materials more frequently than reflected in the November 2016 VA examination, the Board is basing the increase on his testimony alone thus there is no need to secure a VA examination report that reflects the Veteran's statements.  Additionally, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected depression since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

The Board also finds substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The February 2015 Board remand directed the RO to send a request to the Veteran asking him to identify all health care providers who provided treatment for depression and/or suicide attempts and provide the necessary authorization to allow VA to obtain those records on his behalf.  Specifically, the Board identified outstanding and relevant treatment records from Dr. E.G. related to the Veteran's alleged 2014 suicide attempt.  The Board also directed the RO to obtain all outstanding VA treatment records, and to provide the Veteran with another VA examination to assess the current severity of the Veteran's depression.  In March 2015 and June 2015, the RO sent requests asking that the Veteran provide the necessary information to obtain the treatment records from Dr. E.G., but did not request a copy of the police report.  With regard to the requested records from Dr. E.G., the Veteran did not respond to the RO's request, or otherwise provide the information.  In February 2016, he indicated he had no additional evidence to submit.  The Board's July 2016 remand again directed to RO to contact the Veteran and request that he provide a copy of the 2014 police report.  The Board also remanded to obtain another VA examination to assess the severity of service-connected depression, and to obtain outstanding VA treatment records.  A review of the record shows the RO requested the identified outstanding records in a September 2016 letter to the Veteran.  The Veteran submitted the police report but did not provide any information regarding Dr. E.G.  In April 2017, the Veteran indicated he had no additional evidence to submit.  Also, while the November 2016 VA examiner did not elicit testimony regarding the onset of the increased frequency of the need to change absorbent pads, VA sent a clarification letter to the Veteran in March 2017 requesting that information.  In March 2017, the Veteran submitted a statement that included the information sought in the July 2016 remand.  Thus, there has been substantial compliance as to that particular directive.  The RO then issued a Supplemental Statement of the Case addressing all newly received evidence.  Accordingly, additional remand is not warranted.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims. Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required. Moreover, there is no indication that the Veteran has any additional evidence to submit. As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  For increased rating claims, other than appeals of the initial disability rating, "the relevant temporal focus for adjudicating ... is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  In deciding a Veteran's increased rating claim, the Board must also consider whether the Veteran is entitled to staged ratings for separate periods based on the facts found during the appeal period.  Id.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

      1.  Prostate Cancer

The Veteran was service connected for prostate cancer in December 2004.  Prostate cancer is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528 (2016), which provides for a 100 percent evaluation for active disease.  DC 7528 also provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b.  Any change in evaluation based upon that examination or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a.  

The rating criteria for dysfunctions of the genitourinary system are set forth in 38 C.F.R. § 4.115a (2016).  Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.  Evaluation under urine leakage contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, a maximum 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials that must be changed two to four times per day, a 40 percent evaluation is warranted.  38 C.F.R. § 4.115a.  

The Veteran is already rated at 40 percent for prostate cancer residuals, and the DC for obstructed voiding entails ratings ranging from noncompensable to 30 percent.  Likewise, urinary frequency encompasses ratings ranging from 10 to 40 percent and thus cannot provide an increased evaluation.  These diagnostic codes are thus not for consideration herein.  

Renal dysfunction and recurrent urinary tract infections are also genitourinary dysfunctions rated under 38 C.F.R. § 4.115a; however, as noted below, there is no evidence showing that the Veteran's prostate cancer residuals include renal involvement or urinary tract infections.  Accordingly, the Board concludes that voiding dysfunction is the Veteran's predominant complaint.

The Veteran's residuals of prostate cancer were evaluated as 100 percent disabling from 2004 to December 2, 2009.  Beginning on December 2, 2009, it was evaluated as 40 percent disabling.  Beginning on October 1, 2015, a 60 percent was for evaluation until November 22, 2016, when a 40 percent evaluation was assigned.

A May 2009 VA examination was conducted.  The Veteran reported he urinates will no problems.  He reported daytime voiding intervals of 2 to 3 hours and 2 voidings per night.  The examiner found no leakage, no history of recurrent urinary tract infections, obstructed voiding, and renal dysfunction or renal failure.  

A June 2010 VA examination was conducted.  The Veteran reported ongoing problems with frequent urination.  He reported hematuria.  Daytime voiding frequency was less than one hour and he voided 5 times or more per night.  He also reported stress incontinence and that about 2 days per month he wears pads when he is out to prevent embarrassment.  He reported wearing of absorbent materials that must be changed less than 2 times per day.  The examiner found no history of recurrent urinary tract infections, obstructed voiding, and renal dysfunction or renal failure.  

A December 2011 VA examination was conducted.  The Veteran reported more problems with his urination, including increased frequency of urination.  Upon examination, there was a voiding dysfunction that did not cause urine leakage nor require the use of an appliance.  The dysfunction caused increased urinary frequency.  Daytime voiding intervals were between 2 and 3 hours.  Nighttime awakenings were 5 times or more.  There was also obstructed voiding, including hesitancy and slow or weak stream.  

In July 2015, the Veteran was afforded a VA prostate cancer examination.  The examiner noted that the Veteran underwent radiation therapy in July 2005, and that his prostate cancer was in remission.  The examiner indicated that the Veteran had voiding dysfunction that caused increased urinary frequency and urinary leakage, but did not require use of appliance.  The Veteran's voiding dysfunction showed symptoms of obstruction, including slow stream, weak stream, and decreased force of stream.  None of those symptoms were marked.  At that time the Veteran reported that he had to urinate every 30 to 45 minutes during the day, and at least 4 to 5 times per night.  The Veteran reported that he only used absorbent material twice a week when he went to church, and one pad per outing.  The Veteran did not have recurrent urinary tract or kidney infections.  The Veteran did have erectile dysfunction secondary to radiation treatment for his prostate cancer.  The Veteran did not have retrograde ejaculation.  There was no evidence of any renal dysfunction or scars.  

At an August 2015 VA mental health examination, the Veteran reported frequent urination during the day around 6 to 7 times, and five times per night that resulted in poor sleep and anxiety.  

In a statement received March 2016, the Veteran reported that he had to change his absorbent pads 4 to 5 times per day.  In the same letter, in the same handwriting, the Veteran's wife reported that the Veteran had to urinate all the time during the day, that he could not leave the house without wearing absorbent material, and that he used the restroom throughout the night.  

The Veteran underwent another VA prostate examination in November 2016.  The examiner noted the Veteran's voiding dysfunction required absorbent material which must be changed less than 2 times per day, and increased urinary frequency with nighttime awakening to void 5 or more times.  The Veteran had obstructed voiding symptoms of hesitance, slow stream, and weak stream but none of those symptoms were marked.  There was no history or recurrent symptomatic urinary tract or kidney infections.  The Veteran also had erectile dysfunction without retrograde ejaculation.  The Veteran had no other signs or symptoms due to prostate cancer.  

In March 2017, VA sent a letter to the Veteran requesting that he clarify when he began to use absorbent materials more frequently as indicated in his March 2016 statement.  The Veteran submitted a statement in March 2017 indicating that he started changing his absorbent material more frequently in October 2015 to 4 to 5 times per day, and up to 6 to 7 times at night.  In a May 2017 statement, the Veteran wrote that he changed his absorbent materials between 4 and 6 times per day and occasionally felt the need to urinate every 15 minutes.

The Board finds that prior to October 1, 2015, the evidence demonstrates that an evaluation in excess of 40 percent evaluation is not warranted.  During this time period, the Veteran used absorbent materials twice a week and had 4 to 5 nighttime voiding episodes per night which is contemplated by the 40 percent rating criteria for urinary frequency.  There is no evidence that he used absorbent pads more than 4 times per day or had any renal dysfunction to warrant an evaluation higher than 40 percent.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 60 percent evaluation for prostate cancer residuals for the entire period on and after October 1, 2015 are met.  The Veteran has testified that he started changing his absorbent materials 4 or more times per day in October 2015, and in May 2017 he testified that those symptoms persisted and had not been accurately reflected by the November 2016 VA examiner.  The Veteran is competent to report how often he changes his absorbent materials as this is a factual matter of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the evidence is at least in equipoise regarding the frequency of the Veteran's need to change absorbent materials, therefore reasonable doubt must be resolved in the Veteran's favor and the criteria for a 60 percent rating for prostate cancer residuals of urine leakage are met.  Sixty percent is the maximum evaluation available for the Veteran's condition without renal involvement; therefore he is not entitled to an evaluation higher than 60 percent.  38 C.F.R. § 4.115a.

      2.  Depression

The Veteran's service-connected depression is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434 (2016).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. 
§ 4.130 (2016).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442.  The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluation the level of disability from a mental disorder, the extent of social impairment in considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In a December 2009 VA primary care note, the Veteran reported feeling "very depressed" for the prior two months due to medical and personal problems.  He stated that he often thought about killing himself with a gun, and that he had a gun at his home.  He denied feeling like he would harm anyone else.  The Veteran reported having suicidal ideations in 1986 and 2004, and seeing a therapist at that time.  The Veteran also reported that he lost interest in things he once enjoyed.  The Veteran reported that he was under financial pressure has his VA disability payment was reduced from the 100 percent rate to the 10 percent rate.

In December 20009, the Veteran underwent an emergency psychiatric evaluation due to his report of suicidal ideations with plan.  At that time the Veteran reported feeling depressed and tired for two months after VA reduced his disability payment, which resulted in financial and emotional distress.  He reported having suicidal ideations for 3 days, but denied homicidal ideations.  He reported he would give his gun to his live in girlfriend.  The Veteran endorsed additional symptoms of depressed mood, decreased sleep, lack of concentration, loss of interest, loss of energy, lack of appetite, and feelings of hopelessness.  The Veteran denied manic symptoms or hallucinations, past suicide attempts or hospitalization, or current suicidal ideations.  He admitted a history of heavy drinking particularly in 2006 but that he now limited his intake to no more than 2 drinks per day.  

Upon mental status examination, the Veteran was well groomed, alert, and oriented.  There was no evidence of bizarre behavior.  The Veteran described his mood as depressed and tired, and his affect was fully and congruent with his mood.  The Veteran's speech was normal.  There was no evidence of hallucinations, delusions, paranoia, preoccupations, obsessions, compulsions, or phobias.  The Veteran's thoughts were organized, relevant, goal directed, and future oriented.  The Veteran's memory was grossly intact, his impulse control was fair, and his insight and judgment were good.  Upon suicide risk assessment, the Veteran was assessed has having a low to moderate overall risk.  The Veteran was assigned a GAF score of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

A December 2009 VA record documented the Veteran endorsed depressed mood but not hopelessness, poor sleep, crying spells, feelings of guilt, poor appetite, thoughts of self-harm.  He did report that he had no intent for self-harm because of his relationship with his new girlfriend, her dog, and because he had found religion.  Mental status examination showed the Veteran to be well groomed with normal speech.  There was no evidence of delusions or hallucinations.  The assessment was that the Veteran had clinical features of depression, with a history of depressed episodes.  He had a history of suicidal thoughts, but none within the last three weeks.  The provider diagnosed mild major depressive disorder and assigned a GAF of 68, which contemplates mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.

January 2010 VA geriatric psychiatry notes report the Veteran presented to psychotherapy due to his current life situation.  At that time the Veteran discussed difficulties surrounding his fourth wife, who left him with significant debt, and who the Veteran was unable to locate; the impending foreclosure of the Veteran's home; and the recent reduction of his VA benefits.  The Veteran reported living with his girlfriend, regularly attending church, watching television, and regularly walking the dog.  Upon mental status examination, the Veteran was dressed appropriately, and was pleasant and cooperative.  His mood was described as "better," and his affect was dysthymic.  His speech was normal.  There was no evidence of delusions or hallucinations.  The Veteran denied suicidal or homicidal ideations.  The Veteran's insight and judgment were good.  The Veteran was assigned a GAF of 65, which represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In a March 2010 VA geriatric psychiatry note, the Veteran reported feeling better since starting antidepressants.  He reported no longer feeling anxious or depressed.  Upon mental status examination, the Veteran was neatly and appropriately dressed.  He was pleasant and cooperative, and maintained good eye contact.  His speech was normal.  There was no evidence of delusions or hallucinations.  The Veteran denied suicidal or homicidal ideations, and his insight and judgment were good.  The treatment provider assessed the Veteran's depression as being in remission, and assigned a GAF of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

At a May 2010 VA geriatric psychiatry appointment the Veteran reported that the medication had been helpful, and that he felt calm despite his financial problems.  He denied feeling depressed, denied anhedonia, and reported that his sleep and appetite were fine.  Upon mental status examination, the Veteran was neatly and casually dressed.  He was pleasant, cooperative, and maintained good eye contact.  He described his mood as "better" and his affect was dysthymic.  His speech was normal.  There was no evidence of hallucinations or delusions.  The Veteran denied suicidal or homicidal ideations.  His insight was fair, and his judgment was fair to impaired.  It was noted that the Veteran continued to have financial problems and was ambivalent about solving them.  The examiner diagnosed major depressive disorder, mild, single episode; and assigned a GAF of 65, which represents mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran presented for individual therapy that same month, and reported anger regarding a reduction in his VA compensation payments.  The Veteran reported that he hoped to get a lump sum payment from VA to fix his financial problems.  The Veteran reported that he was no longer involved in email scams, in which he reported losing a lot of money.  The Veteran was encouraged to seek financial counseling.

The Veteran was afforded a VA mental disorder examination in June 2010.  At that time the Veteran reported that he had no close friends except 4 who lived out of state.  He reported being divorced three times, and separated from his current wife but actively engaged in a romantic relationship with someone else.  The Veteran denied a history of suicide attempts, or violence.  He reported that his activities included spending time with his girlfriend and her family, taking care of his dog, and watching television.  The Veteran reported symptoms of a depressed mood at least once a month, which lasted a day, and were of mild severity.  The Veteran denied symptoms of anhedonia.  He reported that his energy, concentration, and self-esteem were poor.  The Veteran denied current suicidal ideation, but reported passive thoughts of suicide in the past.  The Veteran reported having panic attacks the prior year with symptoms of chest pain, nausea, and light headedness.
Upon mental status examination the Veteran was clean, neatly groomed and appropriately dressed.  His speech was clear and coherent, and his attitude was cooperative.  He reported that his mood was "pretty good" that day, and his affect was constricted.  His attention was intact and he was oriented to person, place, and time.  His thought process and content were unremarkable and without evidence of delusions.  There was no evidence of inappropriate behavior or obsessive rituals, and his impulse control was fair.  There was no evidence of suicidal or homicidal thoughts.  The Veteran's memory was normal.  The Veteran did not have any problems with his activities of daily living due to his mental health.  The examiner diagnosed depressive disorder, not otherwise specified; and alcohol abuse. The examiner further opined that the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.

In July 2010, the Veteran presented for supportive therapy at a VA geriatric psychiatry clinic.  At that time the Veteran reported feeling angry over his VA compensation payments being reduced.  He denied feeling depressed, and instead reported that he felt good without any problems except his financial concerns.  The treatment provider assessed the Veteran as having limited insight into his financial problems, and stated that the Veteran was at risk for possible financial exploitation.  The treatment provider further reported that the Veteran had a low suicide risk.  

In his December 2010 notice of disagreement, the Veteran stated that the 2010 VA examination results did not adequately capture the extent of his depression. 

In August 2011, the Veteran presented for a geriatric psychiatric consultation by his primary care provider for chronic depressed mood.  At that time the Veteran noted that his feelings of depression and anxiety had returned.  The Veteran reported frequently waking up during the night, and feeling nervous and shaky.  The Veteran stated his concentration and energy levels were poor.  He reported that he worried about expenses, which caused him to feel helpless and worthless.  Upon mental status examination, the Veteran was adequately groomed, cooperative, and made good eye contact.  His speech was normal, and his thought processes were linear and goal directed.  His mood was "moody;" and his affect was pleasant, restrained, and mood congruent.  He denied suicidal or homicidal ideations, or hallucinations.  His insight and judgment were fair.  The treatment provider noted that the Veteran had ongoing symptoms of difficulty sleeping, feeling restless and nervous, irritability, low energy, difficulty concentrating, worries, and feeling helpless and worthless.  A GAF score of 63 was assigned, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In October 2011, the Veteran presented for a VA general psychiatry appointment.  At that time the Veteran reported that he still did not sleep well, and was up several times during the night.  He reported feeling restless and shaky.  He stated that he enjoyed cooking, doing yard work, and playing with his dog.  He reported that he started to ride a bike, continued to attend church services, and had a girlfriend.  The Veteran reported that his concentration was poor, and that he worried about finances, which made him feel helpless and worthless. The Veteran denied hallucinations, manic, obsessive behaviors, panic symptoms, or suicidal or homicidal ideations.  Upon mental status examination, the Veteran was adequately groomed, cooperative, and made good eye contact.  His speech was normal, his thought processes were linear and goal directed, his mood was good, and his affect was pleasant.  His insight and judgment were fair, and he was assessed as having mild major depressive disorder.  

A December 2011 VA general psychiatry note reported that the Veteran had self-discontinued his antidepressant medication in 2010 due to mood improvement, but restarted the medication in August 2011.  The Veteran reported that he enjoyed cooking for himself and his girlfriend, walking his dog, biking, doing yard work, reading, and attending church weekly.  The Veteran denied hallucinations, manic, compulsive behavior, posttraumatic stress disorder, panic symptoms, or suicidal or homicidal ideations.  Upon mental status examination, the Veteran was appropriately groomed.  At the beginning of the session, the Veteran was flat but became more animated and expressive congruent to an uplifting, smiling affect.  His speech began monotone but progressed to animated and laughing.  The Veteran's thought process was organized, relevant, and goal-directed.  He had no delusional constructs, paranoia, obsessions, phobias, or suicidal or homicidal ideations.  He was alert and oriented, and his insight and judgment were fair.  The treatment provider diagnosed mild major depressive disorder, recurrent, without psychotic features.

The Veteran was afforded another VA mental health examination in January 2012.  At that time the Veteran reported being separated from his current wife, and not having any friends because of his prostate condition.  He explained that due to urine leakage, he was too embarrassed to go anywhere.  He reported that he did get along well with others, and interacted with neighbors when he walked his dog.  The Veteran reported that he retired from his job in 2002, and that he spent his time reading the Bible, cooking, walking his dog, and watching television.  He reported that he lived alone so he did his own chores and shopping.  The Veteran endorsed current symptoms of depressed mood, and having thoughts of wanting to hurt others.  He reported having such symptoms 2 to 3 times per week.  Upon review of the Veteran's medical history, the examiner noted current diagnoses of depressive disorder not otherwise specified and alcohol abuse.  The examiner stated that it was not possible to differentiate what symptoms were attributable to each diagnosis.  The examiner further noted that upon clinical testing, the Veteran's results suggested some possible psychotic disturbance; however upon interview the Veteran did not endorse psychotic symptoms, and there was no evidence of thought disorder.  The examiner noted that it could be reflective of the cognitive aspects of depression and anxiety.  The examiner assigned a GAF of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The examiner indicated that the Veteran's depression symptoms caused occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication.

At a March 2012 VA general psychiatry appointment, the Veteran reported doing fairly well in terms of his mood, and stated that he was doing well on his antidepressant medications.  The Veteran reported that he tended to get discouraged about his general life situation and financial constraints.  The Veteran kept himself busy cooking, spending time with his dog, doing yard work, reading, and being active in his church.  He still maintained a relationship with his girlfriend who was supportive.  Upon mental status examination, the Veteran was alert, oriented, appropriately groomed, and in good spirits.  His memory was intact, his speech was normal, and his thought process was linear and goal directed.  The Veteran denied hallucinations, delusions, paranoia, or suicidal or homicidal ideations.  The Veteran's mood was "depressed sometimes," will a full range affect.  His insight and judgment were fair.  The treatment provider assessed the Veteran as having a low suicide risk, and assigned a GAF of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In his May 2012 substantive appeal, the Veteran reported that his depression was getting worse each week.

At a June 2012 VA general psychiatry appointment, the Veteran reported similar feelings and activities as he did in March 2012, and mental status examination findings remained the same.  In an August 2012 VA geriatric psychiatry record, it was reported that the Veteran felt stressed out for a few weeks because his brother was staying with him.  The Veteran reported that he did not have significant feelings of depression, and only vague anxiety.  He did report feeling down or discouraged at times.  Upon mental status examination, the Veteran was alert, oriented, and appropriately groomed.  His memory was intact, his speech was normal, and his thought process was linear and goal directed.  The Veteran denied hallucinations, delusions, paranoia, or suicidal or homicidal ideations.  The Veteran's mood was "depressed sometimes," will a full range affect.  His insight and judgment were fair.  The treatment provider assigned a GAF of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

In a December 2012 VA geriatric psychiatry note, The Veteran reported doing fairly well, and occasionally feeling down or discouraged.  He reported tolerating his antidepressant medication well.  He reported trying to stay active.  Mental status examination findings remained largely unchanged since March 2012.  At a December 2012 VA primary care appointment, the Veteran reported feeling increased depression due the deaths of his dog and a friend.  

In a June 2013 VA telephone contact note, the Veteran reported doing "fine," without significant depression, or suicidal or homicidal ideations.  In July 2013 the Veteran was being followed by Adult Protective Services (APS) for self-neglect as the Veteran had been living without water or electricity for 4 months due to his failure to pay his bills.  The Veteran stated he used his neighbor's house to shower and spent the day in his garage reading, and would drive to get food.  A July 2013 VA telephone contact note reported the Veteran was doing alright and drinking less.  He endorsed mild depressive symptoms without suicidal or homicidal ideations.  

In a July 2013 VA telephone contact note, it was reported that the Veteran stated he was having mild depressive symptoms, but no suicidal or homicidal ideations.  In an addendum note, it was reported that APS had visited the Veteran at his home regarding an open case of self-neglect.  Upon the unannounced visit, the Veteran was casually dressed and groomed, and the social worker reported that the Veteran did not lack the mental capacity to make decisions.  The Veteran reported that his utilities had been off for 4 months due to past due payments.  The Veteran had a plan in place as to getting his utilities turned on, and reported that he showered at a neighbors, bought precooked food, and borrowed water daily for toilet flushing.  The APS worker reported the Veteran was casually dressed during the encounter, and the Veteran did not lack mental capacity to make decisions during the visit and he had a plan of action for getting his utilities turned back on.

August 2013 VA psychiatry records document the Veteran continued to stay busy with activities around the house and with his church.  No manic or psychotic symptoms were noted, he had no memory problems, and he denied suicidal or homicidal ideations.  Mental status examination showed the Veteran to be appropriately groomed with normal speech.  He was alert and his memory was intact.  No thought abnormality was noted.  The Veteran's mood was "depressed sometimes," and the psychiatrist noted a diagnosis of depressive disorder not otherwise specified in remission, history of major depression, and alcohol abuse/dependence.

At an October 2013 VA geriatric psychiatry appointment, the Veteran reported feeling down and discouraged at times, and having vague anxiety.  He denied significant feelings of depression.  He reported that his sleep was disturbed.  He stated that he enjoyed cooking, yard work, reading, going to church, and drinking alcohol on occasion.  The Veteran denied manic or psychotic symptoms, memory problems, or suicidal or homicidal ideations.  He reported that his brother and sister provided supportive relationships.  Upon mental status examination, the Veteran was alert, oriented, and appropriately groomed.  His general behavior was pleasant.  His speech was normal, and his thought process was linear and goal directed.  There was no evidence of hallucinations, delusional constructs, or paranoia.  He reported that his mood was depressed sometimes, and he had a full range affect.  His insight and judgment were fair.  The treatment provider assigned a GAF of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  The examiner further stated that the Veteran had been doing fairly well, and there was no significant depression evident.

An April 2014 police record documents that the Veteran had been traveling southbound in the bicycle lane the wrong direction and the driver had failed to observe him in the wrong lane.  A witness stated the Veteran was traveling in the bicycle lane and swung outwards to go around the vehicle when the vehicle began to pull out and struck the Veteran.  The Veteran was noted to have been wearing a helmet.  The Veteran was knocked to the ground and had minor injuries.  He was not transported to a hospital.

At an April 2014 VA geriatric psychiatry appointment, the Veteran reported that he was doing "ok," and that he tended to feel discouraged and down at times, but no feelings of depression.  He reported having vague anxiety pertaining to his life situation.  Mental status examination findings were similar to those in October 2013.

At the November 2014 Board hearing, the Veteran testified that he was very depressed.  He reported that he had no friends, and he had trouble maintaining relationships because he was unable to go out in public due to his urinary incontinence.  The Veteran reported that he no longer received mental health treatment from VA, and instead had seen a private doctor since April 2014.  The Veteran reported that he was a "loner," and was not involved in any romantic relationships.  The Veteran also reported that he recently attempted to commit suicide by riding his bike in front of a vehicle.  The Veteran reported that he broke his leg during the failed suicide attempt.  The Veteran also reported that if he wanted to commit suicide, he would just stop taking his blood pressure medication.  The Veteran stated that he thought about suicide often, and that his condition had worsened because he had not seen a psychiatrist in 9 months and did not have anyone to talk to.  

In a January 2015 VA primary care note, it was reported that the Veteran had knee pain since April 2014 following being hit by a vehicle.  The Veteran reported that he fell off his bike when he got hit by the bumper of the vehicle that had turned at the corner as he crossed.  In a January 2015 VA telephone encounter note, the Veteran reported doing well in terms of his mood.  He reported no depression, or suicidal or homicidal ideations.

In a March 2015 VA geriatric psychiatry note, it was reported that the Veteran felt discouraged and down at times with vague anxiety, but that there was no significant feeling of depression.  The Veteran reported that his girlfriend had been supportive; and that he continued to keep himself busy by doing yard work, reading his Bible, and staying active in his church.   The Veteran denied manic or psychotic symptoms, and also denied any suicidal or homicidal ideations.  The Veteran denied any prior hospitalizations or suicide attempts.  Upon mental status examination, the Veteran was alert, attentive, and oriented.  His recent and remote memory were intact.  He was appropriately groomed and maintained eye contact.  The Veteran's speech was normal, and his thoughts were linear and goal directed.  He denied hallucinations or paranoia.  His mood was "depressed sometimes," and he had a full range affect.  His insight and judgment were fair.  The treatment provider noted ongoing diagnoses of depressive disorder not otherwise specified in remission, history of major depression, and alcohol abuse.  The Veteran had a GAF of 65, which contemplates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

The Veteran was afforded another VA mental disorder examination in August 2015.  At that time the Veteran reported having a few friends with whom he went out with weekly, dating his girlfriend, and going to church.  The Veteran reported that he kept busy by watching television, taking care of his yard, and cooking.  The Veteran endorsed current symptoms of depressed mood "sometimes," anxiety, nervousness, chronic sleep impairment due to urinary problems, depressed mood, low energy, and poor attention and concentration.  In particular, the Veteran reported anxiety related to his bowel and bladder problems.  Upon mental status examination, the Veteran was appropriately dressed, with good hygiene.  The Veteran was alert and oriented, his mood was "down," and his affect was appropriate.  His speech was spontaneous with an average rate, tone, and volume.  The Veteran's thought content was future oriented; and his thought processes were linear, logical, and goal-directed.  The Veteran denied homicidal ideations, delusions, or hallucinations.  The Veteran did endorse suicidal ideation but stated he had no intent.  There was no evidence to suggest difficulty with attention and concentration during the evaluation.  The Veteran's insight and judgment were good, and his memory was within normal limits.  The Veteran did not endorse any problems with his activities of daily living.

Upon review of the Veteran's claims folder and in-person examination, the examiner noted diagnoses of adjustment disorder with depression and anxiety; and history of alcohol abuse.  The examiner indicated that the Veteran's adjustment disorder with depression and anxiety resulted in occupational and social impairment with reduced reliability and productivity.  The examiner further indicated that the Veteran's ability to understand and follow instructions was not impaired; his ability to retain instructions and sustain concentration to perform simply tasks was not impaired; the Veteran's ability to sustain concentration to task persistence and past was mildly to moderately impaired; the Veteran's ability to respond appropriately to others was mildly impaired; and the Veteran's ability to respond appropriately to changes in the work setting was moderately impaired.  The examiner noted that the clinical scales indicated that the Veteran's issues with depression and anxiety were higher than the clinical treatment notes; however, the examiner indicated that the Veteran's report at the time of the examination appeared genuine and an accurate reflection of his mental health status.

In a September 2015 VA geriatric psychiatry note, the Veteran reported doing well in terms of his mood.  He denied significant feelings of depression, but reported feeling discouraged and down at times.  He also endorsed feelings of vague anxiety, but noted that his new wife was supportive.  He reported getting married the prior month, and that "it has been great."  Upon mental status examination, the Veteran was appropriately groomed, alert, and oriented.  His speech was normal, and his thoughts were linear and goal directed.  He denied hallucinations, delusions, paranoia, or suicidal or homicidal ideations.  The Veteran's insight and judgment were fair, and his memory was intact. 

In a statement received March 2016, the Veteran wrote that he tried to kill himself by riding his bicycle in front of a car.  He stated that he did not have anything to live for due to the foreclosure of his home, and his divorce.  In the same letter, the Veteran's wife reported that the Veteran was excessively moody, agitated, and depressed.  She further reported that the Veteran was forgetting things, and that he had an upcoming examination for dementia and Alzheimer's.

At a March 2016 VA psychiatry appointment the Veteran reported feeling very happy because he had gotten married in August 2015.  The Veteran reported having recent problems with his memory and would forget names, recent events, and conversations but there was no overt confusion.  He reported doing fairly well in terms of his mood, and although he felt discouraged at times there was no significant feeling of depression.  He did endorse vague anxiety but said his wife was supportive.  The Veteran remained active around the house and at church.  Mental status examination showed the Veteran alert, attentive, and oriented to person, place, and situation.  The psychiatrist provided an assessment that the memory problems were suspected to be related to alcohol abuse.

At a May 2016 VA psychiatry appointment the Veteran reported he was "doing alright I am not depressed."  While there remained no significant depression, he endorsed ongoing vague anxiety.  He remained active around the house and at church, and his wife was supportive.  The psychiatrist advised the Veteran that his memory problems could be related to alcohol abuse.  August 2016 VA psychiatry records showed unchanged mental health findings.  

The Veteran underwent another VA mental health examination in November 2016.  The Veteran gave a history of a suicide attempt in 2014, but denied current suicidal ideation.  The examiner observed the Veteran was well groomed and cooperative.  He was depressed but denied any current suicidal or homicidal ideation and denied psychoses.  He was fully oriented but reported some memory problems, and his speech was circumstantial.  The examiner noted current symptoms of depressed mood, anxiety, chronic sleep impairment, impairment of short and long-term memory, flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty adapting to stressful circumstances, suicidal ideation, and impaired impulse control.  The examiner indicated the Veteran's symptoms produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routing behavior, self-care, and conversation.  

September 2016 imaging studies show chronic white matter disease most suggestive of microvascular ischemia with volume loss.  The assessment was memory problems related to alcohol abuse.  A December 2016 VA psychiatry record documented that the Veteran began having memory problems over the past 1 to 2 years, characterized by forgetting names, recent events, and conversations.  He was doing fairly well but tended to be irritable, but there were no impulsive or aggressive behaviors.  He had no significant depression.  Regarding psychiatric history, the treatment provider noted there were no prior suicide attempts.  Mental status examination showed the Veteran alert and oriented, with intact recent and remote memory.  The Veteran's speech was normal, no psychoses were reported, and he denied suicidal or homicidal ideation.  The impression was that although the Veteran tended to feel discouraged and down at times, there were no depression or anxiety issues.  

A January 2017 VA primary care note documented that the Veteran was oriented, cognitively attentive, and had normal speech.  March 2017 VA psychiatric records document the Veteran continued to be able to take care of his activities of daily living, and only felt down or discouraged at times.  He had no significant depression, and although he was irritable there were no impulsive or aggressive behaviors.  He remained living with his wife, and kept busy around the house.  The impression was that the Veteran had no depression or anxiety issues.

Based on the foregoing, the Board finds that the Veteran's depression does not warrant an evaluation in excess of 50 percent prior to November 22, 2016 as his symptoms did not produce occupational and social impairment consistent with the 70 percent rating criteria.  There are not deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran was divorced, he had a steady girlfriend.  Additionally, his judgment and thinking were continually noted to be normal, fair, or good.  Furthermore, he did not demonstrate an inability to establish and maintain effective relationships, as he noted that his girlfriend was supportive.

Moreover, the Veteran's speech was routinely assessed as normal, he did not exhibit any psychotic symptoms, and he has maintained his personal hygiene.  See January 2010 through May 2010 VA treatment records; see June 2010 VA examination; See August 2011, March 2012, August 2012, August 2013, and March 2015 VA treatment records.  Although irritability was noted, there was no reported unprovoked irritability with periods of violence.  See June 2010 VA examination.  The Veteran's symptoms did not affect his ability to function independently as they did not interfere with his activities of daily living.  See id.; see March 2015 VA treatment record.  The Veteran's symptoms were not near continuous as the Veteran reported receiving benefit from medication and frequently denied feeling depressed or anxious.  See March 2010, May 2010, March 2012, August 2012, June 2013, and April 2014 VA treatment records.  During that time his GAF scores ranged in the 60s, indicative of mild symptoms with some difficulty in social/occupational functioning, but generally functioning well with some meaningful interpersonal relationships.  This is consistent with the Veteran's testimony throughout the appeal period that he has maintained a relationship with his girlfriend and stayed active at home and at church.  The June 2010 VA examiner indicated that the Veteran's depression Veteran's symptoms were not severe enough to interfere with occupational and social functioning but did require medication which is consistent with a 10 percent evaluation.  The January 2012 examiner indicated the Veteran's depression caused occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by medication-which is also consistent with a 10 percent evaluation.  The August 2015 examiner reported the Veteran's symptoms produced mild to moderate functional impairment in an occupational setting, which is overall consistent with a 30 to 50 percent evaluation.  In sum, the evidence does not demonstrate that the Veteran's depressive symptoms result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating criteria.  See 38 C.F.R. § 4.130 DC 9434.

Although the Veteran did evidence some suicidal ideations prior to November 2016, the record does not show that that symptom produced occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating criteria.  Instead, in December 2009 when the Veteran underwent clinical examination due to suicidal ideation, he was assigned a GAF of 65 and assessed as having a low to moderate risk.  Also during that time the Veteran maintained a relationship with his girlfriend and began to be active in church.  See December 2009 VA long term care note.  The Veteran reported he had no actual intent for self-harm.  Id.  Also, although in July 2013 the Veteran was investigated for self-neglect, he did not lack mental capacity to make decisions and he had a plan of action for resolving his situation.  See July 2013 VA treatment record.  He also maintained his personal hygiene during this time, and went out to eat.  Id.  Thus, the Board does not find evidence that the Veteran neglected his personal care to warrant a 70 percent evaluation.

With regard to the reported April 2014 suicide attempt, the Board does not find the Veteran's testimony to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  At the November 2014 hearing, the Veteran testified that he had attempted suicide in April 2014 by driving his bicycle in front of a vehicle.  The police report notes the Veteran was wearing a helmet and riding his bike down the wrong way of a street when he was struck by a vehicle making a turn as he attempted to go around them.  The Board finds it unlikely that the Veteran would wear a safety helmet if his intent was to commit suicide.  No mention of a suicide attempt appeared in the police report, and the Veteran was not hospitalized at the time.  At an April 2014 VA psychiatry appointment, the Veteran reported he was "ok" and denied feelings of depression and suicidal ideation.  The Veteran also reported that he broke his leg during the failed suicide attempt, however that is not documented in the treatment records and the police report only notes minor injuries.  See April 2014 police report; see January 2015 VA treatment record.  The Veteran's testimony regarding the April 2014 suicide conflicts with his statements made at the April 2014 VA psychiatric appointment.  VA treatment records also show the Veteran did not report a history of suicide attempts.  The Veteran only made his statements regarding the alleged suicide attempt in connection with his claim for increase.  For these reasons, the Board does not find his testimony about the April 2014 suicide attempt to be credible and it is afforded no weight.

Further, although the Veteran reported worsening depression on his substantive appeal and at the Board hearing, that testimony was only made in connection with a claim for benefits and conflicts with other more objective evidence of record.  In his May 2012 substantive appeal, the Veteran reported his depression was getting worse each week; however at a June 2012 VA psychiatry appointment the Veteran stated that he only felt down or discouraged at times and he was assigned a GAF of 65.  Also, less than 3 months after the Veteran testified at the November 2014 hearing that his condition had worsened, January 2015 VA records document the Veteran reported doing well without any depression or suicidal ideation.  The Board notes that the Veteran's reports of worsening depression were made in connection with his claim for increased benefits, and are not reflected in the treatment records.  The Board therefore finds the actual treatment records to be more probative on the subject of the severity of the Veteran's depression.

Regarding the Veteran's memory impairment, the record demonstrates that the etiology of his cognitive impairment was alcohol abuse.  See September 2016 CT scan results; see October 2015 VA treatment record.  Regardless, mild memory loss such as forgetting names, directions and recent events is contemplated by the 50 percent rating criteria and thus would not yield a higher rating even if attributable to the service-connected depression.  In sum, for the period prior to November 22, 2016 the Veteran's PTSD has not warranted an evaluation higher than 50 percent.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130 DC 9434.

For the period on and after November 22, 2016, the criteria for a rating higher than 70 percent for depression are not met.  First, there is not total social impairment.  The Veteran has remained active around the house and at church and maintained a meaningful relationship with his now-wife.  Second, the record does not show symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others, the intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Rather, the VA examination noted the Veteran was well-groomed and had some memory problems but not of his own occupation or name.  The VA treatment records noted some memory problems, but again not to the severity required for a 100 percent evaluation.  There were no psychoses, and the Veteran was alert and oriented.  The VA records also showed the Veteran was able to take care of his activities of daily living.  

Overall, VA treatment records after November 2016 show improvement in the Veteran's depressive symptoms.  In particular, the Veteran was assessed as having no significant depression in December 2016, nor any impulsive or aggressive behaviors.  Those findings remained unchanged in March 2017 and the impression was no depression or anxiety.  The November 2016 VA examiner concluded the Veteran's depressive symptoms only produced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routing behavior, self-care, and conversation which is consistent with the 30 percent rating criteria for depression.  In short, the evidence does not warrant a rating higher than 70 percent for depression on and after November 22, 2016.

In sum, higher evaluations for service connected depression are not warranted for any period on appeal.  Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial evaluation in excess of 40 percent from July 14, 2015 to September 30, 2015 for service-connected residuals of prostate cancer is denied. 

An initial evaluation in excess of 60 percent from October 1, 2015 to November 21, 2016 for service-connected residuals of prostate cancer is denied.

An initial evaluation of 60 percent on and after November 22, 2016 for service-connected residuals of prostate cancer is granted.

An initial evaluation in excess of 50 percent for service-connected depression is denied.

An initial evaluation in excess of 70 percent on and after November 22, 2016 for service-connected depression is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


